Webb, Judge.
Robert Walker sought a declaratory judgment that his demotion from the rank of police sergeant to patrolman effective May 29,1973, was unlawful and of no force and effect. The trial court granted a motion to dismiss the complaint for failure to state a claim upon which relief could be granted, and Walker appeals.
We affirm. "[W]here, as here, the petition shows that the rights of the parties have already accrued and no facts or circumstances are alleged which show that an adjudication of the plaintiffs’ rights is necessary in order to relieve the plaintiffs from the risk of taking any future undirected action incident to their rights, which action without direction would jeopardize their interests, the petition fails to state a cause of action for declaratory judgment.” Bailey v. Dobbs, 227 Ga. 838, 840 (3) (183 SE2d 461), which involved a complaint alleging the illegal discharge of policemen.

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.